FILED
                            NOT FOR PUBLICATION                             NOV 23 2011

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JONATHAN CARTER,                                 No. 10-16993

              Plaintiff - Appellant,             D.C. No. 2:04-cv-00409-KJD-RJJ

  v.
                                                 MEMORANDUM *
CLARK COUNTY; NEVADA
DEPARTMENT OF PAROLE &
PROBATION; STATE OF NEVADA
DEPARTMENT OF MOTOR
VEHICLES & PUBLIC SAFETY,

              Defendants,

  and

FAMILY AND CHILD TREATMENT
OF SOUTHERN NEVADA,

              Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                                   page 2

                           Submitted November 17, 2011 **
                                Stanford, California


Before:         KOZINSKI, Chief Judge, FARRIS, Circuit Judge, and
                GETTLEMAN, District Judge.***

      1. Before the district court, Carter “oppose[d] the dismissal without

prejudice of his remaining state law claims” pursuant to 28 U.S.C. § 1367(c), and

so “waived [his] objection to the district court’s discretionary exercise of

supplemental jurisdiction.” Kohler v. Inter-Tel Techs., 244 F.3d 1167, 1171 (9th

Cir. 2001).


      2. Summary judgment is proper, “after adequate time for discovery and

upon motion, against a party who fails to make a showing sufficient to establish the

existence of an element essential to that party’s case . . . . In such a situation, there

can be no genuine issue as to any material fact.” Celotex Corp. v. Catrett, 477 U.S.

317, 322–23 (1986) (internal quotation marks omitted). In support of his claims,

Carter submitted only his vague, conclusory answers to Family and Child

Treatment’s interrogatories, and “this court has refused to find a genuine issue



          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          ***
             The Honorable Robert W. Gettleman, Senior United States District
Judge for the Northern District of Illinois, sitting by designation.
                                                                                  page 3

where the only evidence presented is uncorroborated and self-serving testimony.”

Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1061 (9th Cir. 2002) (internal

quotation marks omitted); see also FTC v. Publ’g Clearing House, Inc., 104 F.3d

1168, 1171 (9th Cir. 1997) (“A conclusory, self-serving affidavit, lacking detailed

facts and any supporting evidence, is insufficient to create a genuine issue of

material fact.”).


       AFFIRMED.